Allen, J.
Tbe exceptions set out in tbe record relate to rulings upon tbe evidence, and all belong- to one of two classes.
In tbe first class the questions are set out, but there is no statement as to tbe answer of tbe witness when tbe question was admitted, nor as to tbe evidence sought to be elicited when it was excluded; and as we cannot see that tbe defendant has been prejudiced, tbe exceptions cannot be sustained. S. v. Leak, 156 N. C., 643.
If, however, tbe evidence was of the character indicated on tbe argument, we are of opinion that there was no error in tbe rulings of tbe court.
Tbe other exceptions reláte to tbe exclusion of evidence as to facts'in mitigation of damages, which are not alleged in tbe answer, and it is settled that such evidence is not admissible. Upchurch v. Robertson, 127 N. C., 127.
We find no error.
Affirmed.